                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

                                          )
KITSON B. JARVIS                          )
                                          )
                     Petitioner,          )
                                          )
               v.                         )                 Civil Action No. 2014-0010
                                          )
JULIUS WILSON, Director of BOC, and       )
BASIL RICHARDS, Warden, Golden Grove      )
Adult Correctional Facility,              )
                                          )
                    Defendants.           )
__________________________________________)

Appearances:
Kitson B. Jarvis, Pro Se
Lecanto, FL

                                           ORDER

       UPON CONSIDERATION of Magistrate Judge George W. Cannon, Jr.’s Report and

Recommendation (“R&R”) (Dkt. No. 6) recommending that Petitioner Kitson B. Jarvis’ (“Jarvis”)

Petition for Writ of Habeas Corpus (Dkt. No. 1) be dismissed, and for the reasons stated in the

accompanying Memorandum Opinion, filed contemporaneously herewith, it is hereby

       ORDERED that Magistrate Judge Cannon’s R&R (Dkt. No. 6) is ACCEPTED, as

modified as stated in the Memorandum Opinion accompanying this Order; and it is further

       ORDERED that Jarvis’ Petition for Writ of Habeas Corpus (Dkt. No. 1) is DISMISSED

WITH PREJUDICE for failure to prosecute; and it is further

       ORDERED that the Clerk of Court is directed to mark this case CLOSED.

       SO ORDERED.

Date: October 9, 2018                                     _______/s/_______
                                                          WILMA A. LEWIS
                                                          Chief Judge
